                                                                                                   E-FILED
                                                                     Tuesday, 02 June, 2020 02:51:23 PM
                                                                           Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                   PEORIA DIVISION

MAVIDEA TECHNOLOGY                          )
GROUP, LLC                                  )
                                            )
                                Plaintiff,  )
                                            )
      vs                                    )       Case No.      1:20-CV-1139
                                            )
JAMIE WARMBIR; CHARLOTTE                    )
WARMBIR; WARMBIR IT SOLUTIONS, )
LLC, an Illinois limited liability company; )
                                            )
                                Defendants. )


     DEFENDANT, JAMIE WARMBIR’S ANSWER TO PLAINTIFF’S COMPLAINT

       NOW COMES the Defendant, JAMIE WARMBIR, (“Defendant”), by and through his

undersigned counsel, and for his Answer to the Complaint filed by Plaintiff, MAVIDEA

TECHNOLOGY CROUP, LLC, (“Plaintiff” or “Mavidea”), states as follows:

                               JURISDICTION AND VENUE

        1.    This Court has subject matter jurisdiction over this action under 28 U.S.C. §1331

and 1367. The Court has federal question jurisdiction because Mavidea asserts claims under the

Defend Trade Secrets Act (“DTSA”), 18 U.S.C. §1836, et. seq.

       Answer:        Defendant admits the allegations of paragraph 1 of Plaintiff’s

Complaint.

        2.    The Court has supplemental jurisdiction over all claims for which the Court lacks

original jurisdiction because Mavidea’s claims arise out of the same common nucleus of operative

facts, namely, Defendants improper and illegal actions immediately before and after Jamie

Warmbir’s separation from Mavidea.



                                                1
        Answer:         Defendant admits that the Court has supplemental jurisdiction over all

claims for which the court lacks original jurisdiction because Mavidea’s claims arise out of

the same common nucleus of operative fact. Defendant denies the remaining allegations of

paragraph 2 of Plaintiff’s Complaint.

        3.      This Court has general jurisdiction over Jamie Warmbir and Charlotte Warmbir as

they are individuals domiciled in the State of Illinois.

        Answer:         Defendant admits the allegations of paragraph 3 of Plaintiff’s

Complaint.

        4.      This Court has general personal jurisdiction over Warmbir IT as it is an entity 1)

formed under the laws of the State of Illinois, 2) maintains its principal place of business in the

State of Illinois, 3) regularly conducts business in the State of Illinois.

        Answer:         Defendant admits the allegations of paragraph 4 of Plaintiff’s

Complaint.

        5.      Venue is proper in this District and Division pursuant to 28 U.S.C. §1391 because

a substantial part of the events or omissions giving rise to this action took place in this District and

Division, the Defendants are all domiciled in this District and Division, Mavidea’s principal place

of business is in this District and Division, and the harm is felt in this District and Division.

        Answer:         Defendant admits that venue is proper in this District and Division

pursuant to 28 U.S.C. §1391 because a substantial part of the events or omissions giving rise

to this action took place in this District and Division, the Defendants are all domiciled in this

District and Division, Mavidea’s principal place of business is in this District and Division.

Defendant denies the remaining allegations of paragraph 5 of Plaintiff’s Complaint.



                                                   2
                                          THE PARTIES

        6.     Mavidea is an Illinois limited liability company with its principal place of business

located at 14170 Carole Dr., Bloomington, Illinois. Mavidea is, and at all times mentioned was,

authorized to conduct business in the State of Illinois.

        Answer:        Defendant admits the allegations of paragraph 6 of Plaintiff’s

Complaint.

        7.     Jamie Warmbir is an individual residing at 22 Pendleton Way, Bloomington,

Illinois.

        Answer:        Defendant admits the allegations of paragraph 7 of Plaintiff’s

Complaint.

        8.     Charlotte Warmbir is an individual residing at 22 Pendleton Way, Bloomington,

Illinois and is the spouse of Jamie Warmbir.

        Answer:        Defendant admits the allegations of paragraph 8 of Plaintiff’s

Complaint.

        9.     Warmbir IT is an Illinois limited liability company with its principal place of

business located at 22 Pendleton Way, Bloomington, Illinois.

        Answer:        Defendant admits that Warmbir IT Solutions, LLC is an Illinois limited

liability company. Defendant denies the remaining allegations of paragraph 9 of Plaintiff’s

Complaint.

                                               FACTS

        10.    Mavidea was formed on April 18, 2007 in the State of Illinois as a domestic

manager-managed limited liability company. Mavidea is engaged in the business of IT Solutions,

software development, digital marketing and website design.


                                                  3
       Answer:       Defendant admits the allegations of paragraph 10 of Plaintiff’s

Complaint.

       11.    Warmbir Technology Incorporated, an entity wholly owned by Jamie Warmbir,

was an original member of Mavidea. Jamie Warmbir was originally named as a manager of

Mavidea and served as a manager until February 10, 2020.

       Answer:       Defendant admits the allegations of paragraph 11 of Plaintiff’s

Complaint.

       12.    From inception until February 10, 2020, Jamie Warmbir served as an officer of

Mavidea.

       Answer:       Defendant denies the allegations of paragraph 12 of Plaintiff’s

Complaint and demands strict proof thereof.

       13.    From inception until February 10, 2020, Jamie Warmbir led the Information

Technology business at Mavidea.

       Answer:       Defendant admits the allegations of paragraph 13 of Plaintiff’s

Complaint.

       14.    Jamie Warmbir provided these services on a full-time basis and was the highest

paid individual with Mavidea at of February 10, 2020.

       Answer:       Defendant admits that he provided services on a full-time basis.

Further answering, Defendant lacks sufficient knowledge to admit or deny the remaining

allegations of paragraph 14 of Plaintiff’s Complaint.

                               Mavidea’s Operating Agreement

       15.    In 2018 and 2019, the members and managers of Mavidea undertook a deliberative

process to amend their operating agreement, which resulted in a fully executed agreement dated



                                               4
April 17, 2019 (attached hereto as Exhibit “A” and is referred to as “Operating Agreement”

herein).

       Answer:              Defendant admits the allegations of paragraph 15 of Plaintiff’s

Complaint.

           16.      The Operating Agreement under paragraph 1.8 held “The Members shall use the

Company’s credit and assets solely for the benefit of the Company.”

       Answer:              Defendant admits that paragraph 16 of Plaintiff’s Complaint quotes a

portion of Paragraph 1.8 of the Operating Agreement. Defendant denies the remaining

allegations of paragraph 16 of Plaintiff’s Complaint and demands strict proof thereof.

       17.          The Operating Agreement holds, in part, under Paragraph 5.3:

                    5.3.  Restrictions on the Authority of Managers. Without the consent of
                    the Members, the Managers shall not have the authority to:

                    (i.)    do any act in contravention of this Agreement;…

                    (ii.)   do any act which would make it impossible to carry on the ordinary
                            business of the Company, except as otherwise provided in this
                            Agreement;…

                    (iv.)   possess Property, or assign rights in specific Property, for other than
                            a Company purpose;


       Answer:              Defendant admits that paragraph 17 of Plaintiff’s Complaint quotes a

portion of Paragraph 5.3 of the Operating Agreement. Defendant denies the remaining

allegations of paragraph 17 of Plaintiff’s Complaint and demands strict proof thereof.

           18.      The Operating Agreement under Paragraph 5.4 imposed the following obligations

on Managers:

                 5.4 Duties and Obligations of the Managers

                     (a) The Managers shall take all actions on behalf of the Company


                                                       5
                which may be necessary or appropriate… (ii) for the
                accomplishment of the Company’s purposes, including the
                acquisition, development, maintenance, preservation, and operation
                of Property in accordance with the provisions of this Agreement,
                the Act, and all other applicable laws and regulations…

                (c) The Managers shall conduct the affairs of the Company in the best
                interests of the Company and of the Members, including the
                safekeeping and use of all of the Property for the exclusive benefit of
                the Company.


       Answer:        Defendant admits that paragraph 18 of Plaintiff’s Complaint quotes a

portion of Paragraph 5.4 of the Operating Agreement. Defendant denies the remaining

allegations of paragraph 18 of Plaintiff’s Complaint and demands strict proof thereof.

        19. Paragraph 1.9 of the Operating Agreement defined “Property” to mean: “… all real

and personal property acquired by the Company and any improvements thereto, and shall include

both tangible and intangible property.”

       Answer:        Defendant admits the allegations of paragraph 19 of Plaintiff’s

Complaint.

        20.    Some of the members/managers were members of other entrepreneurial ventures

and wanted the operating agreement to reflect that their participation in such ventures would not

be viewed as a breach of their fiduciary duty. Thus, while the Operating Agreement required any

Manager to use any intangible property created or acquired by Mavidea for the “exclusive benefit

of the Company,” Paragraph 1.7 indicated that a Manager would not be required to offer the stock

of any new independent or competing venture back to Mavidea providing the manager/member

respected the intangible property interests of Mavidea under Section 5.3.




                                                 6
        Answer:        Defendant denies the allegations of paragraph 20 of Plaintiff’s

Complaint and affirmatively states that Paragraph 1.7 of the Operating Agreement speaks

for itself.

        21.      The Operating Agreement did not further modify the statutory or common law

fiduciary duties of the members or managers. Thus, any fiduciary duty imposed by statute or

common law that was not modified by Paragraph 1.7 remained in full effect.

        Answer:        The allegations of paragraph 21 of Plaintiff’s Complaint constitute

legal conclusions and therefore Defendant neither admits nor denies same but demands strict

proof thereof. To the extent an answer is required to the allegations of paragraph 21 of

Plaintiff’s Complaint, Defendant denies each allegation of paragraph 21 and demands strict

proof thereof.

          22.    Paragraph 10.9 of the Operating Agreement indicated that each Member

irrevocably waives any right to partition any of the company’s Property.

        Answer:        Defendant admits the allegations of paragraph 22 of Plaintiff’s

Complaint.

                                          Mavidea’s Business

          23.    Mavidea has provided Information Technology services since its inception,

although the business model has changed over time. At all times relevant herein, Mavidea used a

“managed services” business model where Mavidea would serve businesses throughout central

Illinois by entering into a contract with them. The customer would pay a monthly base fee which

would include a “scope” of services that Mavidea would provide. In most cases, Mavidea would

undergo a significant amount of upfront labor to understand the customer’s existing computer

system and implement the software needed to properly service the contract, with the goal being



                                                7
that the monthly fee later in the contract would cover these initial expenses.

       Answer:         Defendant admits that Mavidea has provided Information Technology

services since its inception, although the business model has changed over time. Defendant

admits that Mavidea used a “managed services” business model where Mavidea would serve

businesses throughout central Illinois by entering into a contract with them. The customer

would pay a monthly base fee which would include a “scope” of services that Mavidea would

provide. Defendant denies the remaining allegations of paragraph 23 of Plaintiff’s Complaint

and demands strict proof thereof.

        24.    Locating customers that are in need of essentially outsourcing their IT department

is a difficult task. Mavidea needs to identify businesses that do not have a full time IT person or

department, but have significant enough IT needs to require regular servicing. Mavidea also

requires that the customer’s business culture and integrity be consistent with their own. As a result,

Mavidea employs a full-time employee to call small businesses all over Central Illinois just to find

prospects that meet Mavidea’s selection criteria.

       Answer:         Defendant admits that, as of the date he resigned as Manager of

Mavidea, Mavidea employed a full-time employee to call small businesses all over Central

Illinois to find prospects. Defendant denies the remaining allegations of paragraph 24 of

Plaintiff’s Complaint and demands strict proof thereof.

        25.    In 2019, Mavidea made 17,516 phone calls to prospective customers, which led to

1,635 conversations and 87 first time meeting appointments being accepted. Of those 87 meeting

appointments, Mavidea further investigated the prospects and completed 57 of those appointments.

Out of the 57 meetings, 11 of the prospects were added as potential clients that Mavidea would

like to do business with. Of those 11 potential clients, Mavidea actually signed contracts with three



                                                  8
in the 2019 fiscal year. Mavidea maintains a confidential detailed database of the information it

has learned through this sales cycle.

       Answer:         Defendant admits that Mavidea maintained a database of the

information pertaining to its sales cycle. Defendant denies the remaining allegations of

paragraph 25 of Plaintiff’s Complaint and demands strict proof thereof.

         26.   As the director of the IT Department, Jamie Warmbir, at all times, relevant herein,

had access to this database and would be the individual that would qualify and meet with those in

the final stages of the sales cycle. Jamie Warmbir would also negotiate and sign the contracts with

these businesses. As a result of his role, he had access to critical proprietary information

concerning the identity, pricing terms, contract lengths and services included for each customer of

Mavidea. He also had access to and regularly reviewed the proprietary underlying data concerning

how much labor and costs had been expended for each contract. As a result, he understood the

profitability of each customer and the cost it would take to service each contract.

         Answer:       Defendant admits that Jamie Warmbir, had access to the database

pertaining to Mavidea’s sales cycle. Defendant admits that Jamie Warmbir would have

qualified and met with prospective clients in the final stages of the sales cycle during the later

portion of the time in which he served as Manager of Mavidea but denies that he did so for

the entirety of his tenure as Manager. Defendant admits that Jamie Warmbir, had access to

information concerning the identity, pricing terms, contract lengths and services for each

customer of Mavidea as well as the data concerning labor and cost pertaining to each

customer of Mavidea. Defendant admits that Jamie Warmbir periodically reviewed the labor

involved with servicing Mavidea’s IT clients. Defendant denies that the information

identified in paragraph 26 is proprietary. Defendant denies the remaining allegations of



                                                 9
paragraph 26 of Plaintiff’s Complaint and demands strict proof thereof.

         27.   At various times in 2019, the other managers of Mavidea noticed that Jamie

Warmbir appeared to be of general discontent. In October, 2019, the other managers had a meeting

with Jamie Warmbir to discuss the discontentment and to see what improvement could be made.

From these discussions, the other managers indicated to Jamie Wambir that they did not have an

interest in selling the IT division of Mavidea to him, but that they would be open to discuss other

possibilities of a departure for him if he desired. Jamie Warmbir’s wife, Charlotte Warmbir,

discussed with the managers some of the reason for discontentment. On October 14, 2019, Jamie

Warmbir tendered a “Statement of Contentment” to the other managers affirming that he wanted

to continue to be on the team.

         Answer:       Defendant denies the allegations of paragraph 27 of Plaintiff’s

Complaint and demands strict proof thereof.

       28.     Shortly thereafter, however, Jamie Warmbir devised a scheme to forcibly take the

IT Division from Mavidea by taking Mavidea’s clients and employees in the event the managers

of Mavidea would not sell it to him for the price he dictated.

       Answer:         Defendant denies the allegations of paragraph 28 of Plaintiff’s

Complaint and demands strict proof thereof.

       29.     Jamie Warmbir concealed these intentions for months from the other Managers

which enabled him a) learn additional confidential information from the company and its

managers, b) further exploit the confidential information / Property of the Plaintiff, c) obtain an

appraisal of Mavidea’s IT business, d) meet with his attorney and other advisors to prepare for his

new venture, e) put himself in a position with the employees of Mavidea to convert them to his

new venture, f) identify and cultivate prospective clients that could be signed up by his new



                                                 10
venture, and g) take other actions to prepare for the start of his new venture that are still being

investigated.

        Answer:        Defendant admits that Jamie Warmbir obtained an appraisal of

Mavidea’s IT business. Defendant denies the remaining allegations of paragraph 29 of

Plaintiff’s Complaint and demands strict proof thereof.

        30.     Additionally, Jamie Warmbir failed to follow the standard practice of Mavidea by

either a) failing to procure non-competition agreements or b) destroying existing non- competition

agreements with the two employees under his supervision that he most desired to come to his new

business.

        Answer:        Defendant denies the allegations of paragraph 30 of Plaintiff’s

Complaint and demands strict proof thereof.

        31.     To the information and belief of the Plaintiff, Jamie Warmbir memorized or

otherwise recorded the Plaintiff’s customer list, contract term dates, pricing data, and other

customer information that was confidential information, trade secrets, and Property of the Plaintiff.

        Answer:        Defendant admits that he has a record of the names of some of

Mavidea’s customers as of the date that he resigned as Manager of Mavidea. Defendant

denies the remaining allegations of paragraph 31 of Plaintiff’s Complaint and demands strict

proof thereof. Further answering, Defendant affirmatively states that the information

identified in paragraph 31 does not constitute trade secrets.

        32.     To the information and belief of the Plaintiff, Jamie Warmbir memorized or

otherwise recorded the Plaintiff’s prospective customer list, proposed pricing data, and other

prospective customer information that was the confidential information, trade secrets, and Property

of the Plaintiff.



                                                 11
       Answer:        Defendant denies the allegations of paragraph 32 of Plaintiff’s

Complaint and demands strict proof thereof. Further answering, Defendant affirmatively

states that the information identified in paragraph 32 does not constitute trade secrets.

       33.     Jamie Warmbir allowed appointments to be set up with prospective or existing

customers past his resignation date in which he knew he could take advantage of after leaving.

These appointments were confidential information, trade secrets, and Property of the Plaintiff.

       Answer:        Defendant denies the allegations of paragraph 33 of Plaintiff’s

Complaint and demands strict proof thereof. Further answering, Defendant affirmatively

states that the information identified in paragraph 33 does not constitute trade secrets.

       34.     To the information and belief of the Plaintiff, Jamie Warmbir recruited his spouse,

Charlotte Warmbir, to assist him in making preparations for his new business.

       Answer:        Defendant denies the allegations of paragraph 34 of Plaintiff’s

Complaint and demands strict proof thereof.

       35.     Jamie Warmbir accumulated additional contacts and proprietary company

information on the phone that he wrongfully intended to take with him after leaving Mavidea.

       Answer:        Defendant denies the allegations of paragraph 35 of Plaintiff’s

Complaint and demands strict proof thereof.

       36.     Jamie Warmbir delayed the signing of new clients so that he would not be

encumbered by a Mavidea contract when starting his new venture.

       Answer:        Defendant denies the allegations of paragraph 36 of Plaintiff’s

Complaint and demands strict proof thereof.

       37.     Jamie Warmbir forwarded the confidential resume and an email dialogue with a

prospective employee to his own personal email account so that he could utilize the information



                                                12
for his new company.

       Answer:         Defendant admits that he forwarded an email dialogue with a

prospective employee of Mavidea to his personal email account. Defendant denies the

remaining allegations of paragraph 37 of Plaintiff’s Complaint and demands strict proof

thereof.

       38.     Without permission, Jamie Warmbir released Plaintiff’s confidential financial

information to an appraiser for his own purposes in furtherance of the scheme.

       Answer:         Defendant denies the allegations of paragraph 38 of Plaintiff’s

Complaint and demands strict proof thereof.

       39.     On February 10, 2020 Jamie Warmbir set his plan into action, relinquishing his

authority to act as a manager/agent of Mavidea. He informed the remaining managers that they

had the next four business days to either 1) sell the IT Division to him for the price that he

demanded, or 2) that he take would take the customers and employees without paying them

anything for it. He informed them that his new competing business was ready to service customers

immediately after any denial to sell it to him at his price.

       Answer:         Defendant admits that Jamie Warmbir resigned as a Manager of

Mavidea on February 10, 2020. Defendant denies the remaining allegations of paragraph 39

of Plaintiff’s Complaint and demands strict proof thereof.

       40.     On February 14, 2020, the remaining managers informed Jamie Warmbir that the

Company would not be accepting his offer and that he would need to tender any of Mavidea’s

Property back to the Company on that day.

       Answer:         Defendant admits the allegations of paragraph 40 of Plaintiff’s

Complaint.



                                                  13
       41.     After learning that the Company wanted his phone and phone number back, he

secretly contacted Verizon and posed as an Agent of Mavidea, even though he had already resigned

such authority. He requested that Verizon transfer the telephone number from the account that

Mavidea owned to a personal account that only he was in control of.

       Answer:         Defendant denies the allegations of paragraph 41 of Plaintiff’s

Complaint and demands strict proof thereof. Further answering Defendant affirmatively

states that the phone and phone number referenced in paragraph 41 were owned him.

       42.     The telephone number that Jamie Warmbir used as his cell phone number was the

point of contact for many customers and prospective customers of the IT Division. By converting

the phone number to his own use, this has enabled Jamie Warmbir to wrongfully receive inquiries

from the Company’s customers, prospective customers, employees, and other third parties to divert

Company Property for his own use in furtherance of his original scheme.

       Answer:         Defendant denies the allegations of paragraph 42 of Plaintiff’s

Complaint and demands strict proof thereof.

       43.     On the next business day, Jamie Warmbir announced that he and his wife were

opening a new business called “Warmbir IT Solutions, LLC” and that he welcomed new clients.

       Answer:         Defendant denies the allegations of paragraph 43 of Plaintiff’s

Complaint and demands strict proof thereof.

       44.     Jamie Warmbir immediately undertook an effort to have the employees he

supervised at Mavidea terminate their employment and come to his new venture. He was enable

to shortcut his search for employees and enhance any offers to them by using the names,

backgrounds, salary history. By short-cutting the normal search, it is believed his intentions were

to quickly dismantle Mavidea’s ability to provide service to its customers, enhancing his ability to



                                                14
pitch to Mavidea’s customers that they would be better off terminating their contract and signing

up with his business.

       Answer:          Defendant denies the allegations of paragraph 44 of Plaintiff’s

Complaint and demands strict proof thereof.

       45.      Within a couple of weeks, Jamie Warmbir had hired the two employees that he had

either 1) failed to obtain a non-competition agreement for or 2) destroyed a non-competition

agreement while he supervised them.

       Answer:          Defendant denies the allegations of paragraph 45 of Plaintiff’s

Complaint and demands strict proof thereof.

       46.      Jamie Warmbir allowed the services of a third party to reach out and contact some

employees so that he could attempt to deny knowledge of the activities.

       Answer:          Defendant denies the allegations of paragraph 46 of Plaintiff’s

Complaint and demands strict proof thereof.

       47.      Shortly thereafter, he encouraged another Mavidea employee to cease employment

at Mavidea and join his competing company. Said employee gave notice to Mavidea that he was

leaving for this purpose on March 26, 2020. Jamie Warmbir had prepared and executed the non-

competition agreement on behalf of Mavidea with this employee on September 23, 2019, fully

knowing that said contract contained the following provisions:

       7(d) Employee shall not, following the termination of his/her employment with
       Mavidea, either directly or indirectly, or by action in concert with others, either for
       Employee’s own benefit or for the benefit of any other person or entity:

             (i) Make known to any person the names, address or telephone numbers or any
             of the client candidates, clients, projects, contracts, designs, specifications or
             plans of Mavidea or any other Trade Secrets and/or Confidential Information
             pertaining to them;

             (ii) For a period of twelve (12) months following the termination of Employee’s


                                                  15
             employment with Mavidea Technology Group, LLC, call on, solicit, divert,
             interfere with or take away, or attempt to call on, solicit, divert, interfere with
             or take away any of the projects, clients, client candidates, employees,
             employee candidates, or consultants of Mavidea, including without limitation
             all those clients, client candidates, employees, employee candidates,
             consultants and/or projects with whom Employee became acquainted during
             his/her employment with Mavidea, either for Employee’s own benefit or for the
             benefit of any other person or entity;

             (iii)Induce in any way, directly or indirectly, Mavidea’s employees and/or
             persons working with and/or contracting with Mavidea, to disclose Mavidea’s
             Trade Secrets and/or Confidential Information to any person;

             (iv)     For a period of twelve (12) months following the termination of
             Employee’s employment with Mavidea, hire or take away, or attempt to hire or
             take away, any of Mavidea’s employees, and/or independent contractors, and/or
             persons working with and/or contracting with Mavidea; and

             (v) For a period of twelve (12) months following the termination of Employee’s
             employment with Mavidea, induce or influence (or seek to induce or influence)
             any person who is engaged (as an employee, agent, independent contractor, or
             otherwise) by Mavidea to terminate his or her employment or engagement or to
             breach their duties or obligations owed to Mavidea


       (e) For the duration of this Agreement, or for a period of twelve (12) months
       following the termination of Employee’s employment with Mavidea, Employee
       shall not, directly or indirectly, either as an employee, employer, consultant, agent,
       principal, partner, stockholder, corporate officer, director or in any other individual
       or representative capacity, engage or participate in any business that is in
       competition in any manner whatsoever with the business of Mavidea, without the
       prior written consent of the Management…”

       Answer:          Defendant denies the allegations of paragraph 47 of Plaintiff’s

Complaint and demands strict proof thereof.

       48.      Jamie Warmbir immediately upon opening his business undertook an effort, using

the customer names, backgrounds, contract terms, pricing data and other customer information, to

have Mavidea’s customers terminate their contracts with Mavidea and sign new contracts at his

new venture;

       Answer:          Defendant denies the allegations of paragraph 48 of Plaintiff’s


                                                   16
Complaint and demands strict proof thereof.

       49.     Within a few short weeks, Jamie Warmbir’s efforts had resulted in eight contract

terminations with Mavidea.

       Answer:        Defendant admits that certain customers of Mavidea terminated their

contracts with Mavidea and became clients of Warmbir IT Solutions, LLC. Defendant denies

the remaining allegations of paragraph 49 of Plaintiff’s Complaint and demands strict proof

thereof.

       50.     Jamie Warmbir immediately undertook an effort, using the prospective customer

names, backgrounds, prospective pricing data and other customer information to have Mavidea’s

prospective customers come to sign contracts with him instead of Mavidea.

       Answer:        Defendant denies the allegations of paragraph 50 of Plaintiff’s

Complaint and demands strict proof thereof.

       51.     Within a few short weeks, Jamie Warmbir’s efforts had resulted in at least one

prospective customer signing with his company instead of Mavidea.

       Answer:        Defendant denies the allegations of paragraph 51 of Plaintiff’s

Complaint and demands strict proof thereof.

       52.     Jamie Warmbir utilized the appointments and engagements set for him while at

Mavidea to convert these customers and prospective customers to his own business.

       Answer:        Defendant denies the allegations of paragraph 52 of Plaintiff’s

Complaint and demands strict proof thereof.

       53.     In his attempt to convert clients, Jamie Warmbir used falsehoods about Mavidea,

such as “At Mavidea, IT is not a priority compared to other projects.”

       Answer:        Defendant denies the allegations of paragraph 53 of Plaintiff’s



                                                17
Complaint and demands strict proof thereof.

       54.     To the information and belief of the Plaintiff, he assisted customers in terminating

their contracts with the Plaintiff by providing them with suggested language to use in their

termination notice.

       Answer:         Defendant admits the allegations of paragraph 54 of Plaintiff’s

Complaint.

       55.     On or about March 11, 2020, Mavidea’s attorney sent Jamie Warmbir’s attorney a

cease and desist letter that also demanded they preserve all evidence (said letter is attached hereto

as Exhibit “B”).

       Answer:         Defendant admits the allegations of paragraph 55 of Plaintiff’s

Complaint.

       56.     On or about March 16, 2020, Jamie Warmbir’s attorney tendered a response labeled

“For Settlement Purposes Only” which effectively rejected all of the Plaintiff’s assertions and did

not contain any proposal to settle the matter. The foregoing wrongful efforts have continued

without any pause.

       Answer:         Defendant admits that on or about March 16, 2020, Jamie Warmbir’s

attorney tendered a response labeled “For Settlement Purposes Only” which effectively

rejected all of the Plaintiff’s assertions and did not contain any proposal to settle the matter.

Defendant denies the remaining allegations of paragraph 56 of Plaintiff’s Complaint.

                                             COUNT I

VIOLATION OF THE FEDERAL DEFEND TRADE SECRETS ACT AGAINST JAMIE
             WARMBIR AND WARMBIR IT SOLUTIONS, LLC

       57.     Mavidea repeats and realleges each and every allegation contained in Paragraphs 1

through 56 of the Complaint as if set forth fully herein.


                                                 18
       Answer:         Defendant repeats and realleges his answers to paragraphs 1-56 as and

for his answers to paragraphs 57 of Count 1 of Plaintiff’s Complaint.

       58.     The Defend Trade Secrets Act (18 U.S.C. §1832) which amended the Economic

Espionage Act to add a federal civil cause of action, among other things, defines “trade secret” to

include all forms and types of financial, business or economic information, including patterns,

plans, compilations, methods, techniques, processes, procedures or programs, if (A) the owner

thereof has taken reasonable measures to keep such information secret, and (B) the information

derives independent economic value, actual or potential, from not being generally known to, and

not being readily ascertainable through proper means by, the public.

       Answer:         Defendant admits the allegations of paragraph 58 of Plaintiff’s

Complaint.

       59.     During the course of his affiliation with Mavidea, Jamie Warmbir was provided

access to all of Mavidea’s trade secrets, as described herein.

       Answer:         Defendant denies the allegations of paragraph 59 of Plaintiff’s

Complaint and demands strict proof thereof.

       60.     Such trade secrets are developed and maintained by Mavidea at great time, cost and

expense to Mavidea, and are maintained on password protected networks accessible only by

certain Mavidea employees with need to use such information on the Company’s behalf.

       Answer:         Defendant denies the allegations of paragraph 60 of Plaintiff’s

Complaint and demands strict proof thereof.

       61.     Mavidea’s trade secrets are not available to the general public and are closely

guarded by Mavidea. Mavidea keeps such information strictly confidential in order to maintain a

competitive advantage.



                                                 19
        Answer:        Defendant denies the allegations of paragraph 61 of Plaintiff’s

Complaint and demands strict proof thereof.

        62.    Mavidea derives independent economic value from the trade secrets and

confidential information that were entrusted to Jamie Warmbir; these secrets are not generally

known or readily ascertainable by proper means by other persons who can obtain economic value

from their disclosure and use, and the information is the subject of significant efforts to maintain

its secrecy.

        Answer:        Defendant denies the allegations of paragraph 62 of Plaintiff’s

Complaint and demands strict proof thereof.

        63.    Mavidea’s trade secrets, including the information identified herein, are trade

secrets under the DTSA, 18 U.S.C. §1832, et. seq., because Mavidea derives independent

economic value from this information not being generally known to the public, the information is

not readily ascertainable by proper means by persons who could obtain economic value from its

disclosure or use, and the information is the subject of reasonable efforts to maintain its secrecy.

        Answer:        Defendant denies the allegations of paragraph 63 of Plaintiff’s

Complaint and demands strict proof thereof.

        64.    On information and belief, Jamie Warmbir acquired Mavidea’s trade secrets by

improper means and without authorization. On information and belief, Jamie Warmbir has failed

to return or destroy Mavidea’s trade secrets and are using or disclosing such trade secrets in

connection with Jamie Warmbir’s efforts to start a competitive business, in violation of Mavidea’s

Operating Agreement regarding the protection of Mavidea’s Property.

        Answer:        Defendant denies the allegations of paragraph 64 of Plaintiff’s

Complaint and demands strict proof thereof.



                                                 20
       65.     On information and belief, Jamie Warmbir has used or disclosed and is intending

to further use and disclose, Mavidea’s confidential information and trade secrets for his benefit.

       Answer:         Defendant denies the allegations of paragraph 65 of Plaintiff’s

Complaint and demands strict proof thereof.

       66.     Jamie Warmbir knew or should have known that the information, as described

herein, 1) is confidential, 2) was acquired under circumstances giving rise to a duty to maintain its

secrecy or limit its use; 3) was developed or acquired by Mavidea at great expense and effort, 4)

was maintained as confidential and is not generally available to the public and Mavidea’s

competitors, 5) would provide significant benefit to individuals seeking to compete with or harm

Mavidea; and 6) is critical to Mavidea’s ability to conduct its business successfully.

       Answer:         Defendant denies the allegations of paragraph 66 of Plaintiff’s

Complaint and demands strict proof thereof.

       67.     The information that Jamie Warmbir has misappropriated or threatens to

misappropriate relates to Mavidea, which involve services that are utilized throughout interstate

commerce.

       Answer:         Defendant denies the allegations of paragraph 66 of Plaintiff’s

Complaint and demands strict proof thereof.

       68.     Jamie Warmbir has been and will further be unjustly enriched by the

misappropriation and/or threatened misappropriation of Mavidea’s trade secrets and confidential

information, and, unless restrained, will continue to threaten to use, actually use, divulge,

inevitably disclose, acquire and/or otherwise misappropriate Mavidea’s trade secrets and

confidential information.

       Answer:         Defendant denies the allegations of paragraph 68 of Plaintiff’s



                                                 21
Complaint and demands strict proof thereof.

       69.     On information and belief, Jamie Warmbir’s actual and/or threatened

misappropriation has been willful and malicious.

       Answer:          Defendant denies the allegations of paragraph 69 of Plaintiff’s

Complaint and demands strict proof thereof.

       70.     As a result of the threatended and/or actual misappropriation of Mavidea’s trade

secrets and confidential information, Mavidea has suffered and will continue to suffer with loss of

business expectancies, customers, employees, its trade secrets and goodwill in amounts which may

be impossible to determine, unless Jamie Warmbir is enjoined and restrained by order of the Court.

       Answer:          Defendant denies the allegations of paragraph 70 of Plaintiff’s

Complaint and demands strict proof thereof.

       71.     In addition, Mavidea seeks, actual, incidental, compensatory, consequential

damages, along with reasonable attorneys’ fees and costs in an amount to be determined at trial.

       Answer:          Defendant admits that Plaintiff seeks the requested relief but denies

that it is entitled to receive such relief and further denies each and every remaining

allegation of paragraph 71 of Plaintiff’s Complaint and demands strict proof thereof.

       72.     As an actual and proximate result of Jamie Warmbir’s conduct, as alleged in this

claim for relief, Mavidea has suffered actual and consequential damages in the amount of at least

$2,778,413.00.

       Answer:          Defendant denies the allegations of paragraph 72 of Plaintiff’s

Complaint and demands strict proof thereof.

       73.       As a further proximate result of Jamie Warmbir’s wrongful conduct and breach of

the Operating Agreement, Mavidea has been injured, irreparably and otherwise, and is threatened



                                                22
with additional and ongoing injuries.

        Answer:        Defendant denies the allegations of paragraph 73 of Plaintiff’s

Complaint and demands strict proof thereof.

        74.     Warmbir IT Solutions, LLC is an alter ego of Jamie Warmbir that was purposefully

set up by Jamie Warmbir to facilitate and undertake the wrongful actions described herein.

        Answer:        Defendant denies the allegations of paragraph 74 of Plaintiff’s

Complaint and demands strict proof thereof.

        75.     Warmbir IT Solutions, LLC should be liable and enjoined from continuing any of

these activities.

        Answer:        Defendant denies the allegations of paragraph 75 of Plaintiff’s

Complaint and demands strict proof thereof.

        WHEREFORE, Defendant, JAMIE WARMBIR, prays that Count I of Plaintiff’s

Complaint be stricken and dismissed with prejudice, and for such other and further relief as the

Court deems equitable and just.

                                            COUNT II

              BREACH OF FIDUCIARY DUTY AGAINST JAMIE WARMBIR


        76.     Mavidea repeats and realleges each and every allegation contained in Paragraphs 1

through 56 of the Complaint as if set forth fully herein.

        Answer:        Defendant repeats and realleges his answers to paragraphs 1-56 as and

for his answers to paragraphs 76 of Count 1I of Plaintiff’s Complaint.

        77.     Jamie Warmbir, as a manager of Mavidea, owed a fiduciary duty to Mavidea and

the other Members and Managers of Mavidea.




                                                 23
       Answer:          The allegations of paragraph 77 of Plaintiff’s Complaint constitute

legal conclusions and therefore Defendant neither admits nor denies same but demands strict

proof thereof. To the extent an answer is required to the allegations of paragraph 77 of

Plaintiff’s Complaint, Defendant denies each allegation of paragraph 77 and demands strict

proof thereof.

       78.       Such fiduciary duties exist both before and after Jamie Warmbir’s departure from

the Company.

       Answer:          The allegations of paragraph 78 of Plaintiff’s Complaint constitute

legal conclusions and therefore Defendant neither admits nor denies same but demands strict

proof thereof. To the extent an answer is required to the allegations of paragraph 78 of

Plaintiff’s Complaint, Defendant denies each allegation of paragraph 78 and demands strict

proof thereof.

       79.       Jamie Warmbir breached his fiduciary duties to Mavidea prior to his resignation

by:

                 A)     After making the decision to leave Mavidea, he concealed his intentions

from the other Managers which enabled him to a) learn additional confidential information from

the company and its managers, b) further exploit the Property of the Plaintiff, c) obtain an appraisal

of Mavidea’s IT business, d) meet with his attorney and other advisors to prepare for his new

venture, e) put himself in a position with the employees of the company to convert them to his new

venture, f) identify and cultivate prospective clients that could be signed up by his new venture,

and g) take other actions to prepare for the start of his new venture that are still being investigated.

                 B)     Failing to follow the standard practice of Mavidea by either a) failing to

procure non-competition agreements or b) destroying existing non-competition agreements with



                                                  24
the two employees under his supervision that he most desired to come to his new business.

               C)       To the information and belief of the Plaintiff, memorizing or otherwise

recording the Plaintiff’s customer list, contract term dates, pricing data, and other customer

information.

               D)       To the information and belief of the Plaintiff, memorizing or otherwise

recording the Plaintiff’s prospective customer list, proposed pricing data, and other prospective

customer information;

               E)       Allowing appointments to be set up with prospective or existing customers

past his resignation date in which he knew he could take advantage of after leaving;

               F)       Recruiting his spouse, Charlotte Warmbir, to assist him in making

preparations for his new business;

               G)       Accumulate additional contacts and proprietary company information on

the phone that he wrongfully intended to take with him after starting his competing business;

               H)       Delay the signing of new clients so that he would not be encumbered by a

Mavidea contract when starting his new venture,

               I)       Forwarded the confidential resume and an email dialogue with a prospective

employee to his own personal email account so that he could utilize the information for his new

company;

               J)       Released Mavidea’s financial information to third parties without consent;

       Answer:          Defendant denies the allegations of paragraph 79 of Plaintiff’s

Complaint and demands strict proof thereof.

       80.     All such actions were intentionally designed so that Jamie Warmbir could

immediately have his business up and running after resigning as Manager, as well as give as little



                                                 25
warning to Mavidea as possible that might enable to company to enact counter-measures to protect

its intangible property.

       Answer:          Defendant denies the allegations of paragraph 80 of Plaintiff’s

Complaint and demands strict proof thereof.

       81.       Jamie Warmbir’s fiduciary duties did not end at the time he resigned his position

as Manager. Jamie Warmbir’s fiduciary duties to Mavidea continue to this day.

       Answer:          The allegations of paragraph 81 of Plaintiff’s Complaint constitute

legal conclusions and therefore Defendant neither admits nor denies same but demands strict

proof thereof. To the extent an answer is required to the allegations of paragraph 81 of

Plaintiff’s Complaint, Defendant denies each allegation of paragraph 81 and demands strict

proof thereof.

       82.       Jamie breached his fiduciary duties after leaving Mavidea by using the confidential

information and Mavidea Property he obtained while at Mavidea:

                 A)     He immediately undertook an effort to have the employees he supervised

at Mavidea terminate their employment and come to his new venture. He was enable to shortcut

his search for employees and enhance any offers to them by using the names, backgrounds,

salary history. By short-cutting the normal search, it is believed his intentions were to quickly

dismantle Mavidea’s ability to provide service to its customers, enhancing his ability to pitch to

Mavidea’s customers that they would be better off terminating their contract and signing up with

his business;

                 B)     He immediately undertook an effort, using the customer names,

backgrounds, contract terms, pricing data and other customer information, to have Mavidea’s

customers terminate their contracts with Mavidea and sign new contracts at his new venture;



                                                 26
                 C)     He immediately undertook an effort, using the prospective customer

names, backgrounds, prospective pricing data and other customer information to have Mavidea’s

prospective customers come to sign contracts with him instead of Mavidea;

                 D)     He utilized the appointments and engagements set for him while at

Mavidea to convert customers and prospective customers to his own business;

                 E.)   He used falsehoods, such as “At Mavidea, IT is not a priority compared to

other things.”

                 F.)    After resigning his manager position and being requested to turn his phone

over to the company by the other managers, he wrongfully posed himself to be an agent of Mavidea

and effectuated a transfer of the Company’s telephone number to an account in his own name that

Mavidea had no authority over;

                 G.)    To the information and belief of the Plaintiff, he assisted customers in

terminating their contracts with the Plaintiff by giving them the language to use in their termination

notice;

                 (H) He encouraged and directly caused a Mavidea employee to undertake an action

that would knowingly be in violation of his employment agreement.

          Answer:       Defendant denies the allegations of paragraph 82 of Plaintiff’s

Complaint and demands strict proof thereof.

          83.    These wrongful actions have caused the following damages to Mavidea:

                 A)     The Defendants have caused at least eight customers to cancel their

contracts with the Plaintiff;

                 B)     The Defendants have caused two employees to terminate their

employment with the Plaintiff and one employee to give his notice;



                                                 27
                 C)    The Defendants have caused the Plaintiffs to incur additional labor costs

both on a short term and long term basis to mitigate the damages caused by Defendants’ wrongful

actions;

                 D)    The Defendants have caused the Plaintiffs to not receive prospective

customer calls due to the theft of Plaintiff’s phone number by the Defendant;

                 E)    The Plaintiff and its Managers/Members have lost business other divisions

of the Company due to the immediate actions and attention required to mitigate damages caused

by the Defendants;

                 F)    The Plaintiff has had to reassign its Managers to tasks related to mitigating

damages caused by the Defendants increasing its labor costs;

                 G)    The Plaintiff has lost a significant amount of money in its valuation as a

going concern;

                 H)    The Plaintiff has had to institute this legal action to collect damages due to

the wrongful refusal of the Defendant to pay the same. As a result, the Plaintiff has suffered a cost

related to the time value of money at its applicable borrowing rate;

                 I)    The Plaintiff has been required to hire attorneys to prosecute this claim, as

well as incur other costs related to the lawsuit;

                 J)    Additional Damages either unknown or still accumulating.

       Answer:         Defendant denies the allegations of paragraph 83 of Plaintiff’s

Complaint and demands strict proof thereof.

       84.       The Defendant’s wrongful acts are characterized by wantonness, malice,

oppression and other circumstances of aggravation. The pattern of conduct by the defendants were

motivated by more than mere ignorance or oversight, but by personal gain.



                                                    28
       Answer:         Defendant denies the allegations of paragraph 84 of Plaintiff’s

Complaint and demands strict proof thereof.

       85.     As such, the Defendant should pay punitive damages to the Plaintiff as outlined in

Estate of Wernick, 127 Ill.2d 61, 525 N.E.2d 876 (1989).

       Answer:         Defendant denies the allegations of paragraph 85 of Plaintiff’s

Complaint and demands strict proof thereof.

       WHEREFORE, Defendant, JAMIE WARMBIR, prays that Count II of Plaintiff’s

Complaint be stricken and dismissed with prejudice, and for such other and further relief as the

Court deems equitable and just.

                                           COUNT III

        BREACH OF OPERATING AGREEMENT AGAINST JAMIE WARMBIR


       86.     Mavidea repeats and realleges each and every allegation contained in Paragraphs 1

through 56 of the Complaint as if set forth fully herein.

       Answer:         Defendant repeats and realleges his answers to paragraphs 1-56 as and

for his answers to paragraphs 86 of Count III of Plaintiff’s Complaint.

       87.     Jamie Warmbir knowingly and voluntarily entered into the Operating Agreement.

The Operating Agreement is a valid and enforceable contract.

       Defendant admits that Jamie Warmbir knowingly and voluntarily entered into the

Operating Agreement. The remaining allegations of paragraph 87 of Plaintiff’s Complaint

constitute legal conclusions and therefore Defendant neither admits nor denies same but

demands strict proof thereof. To the extent an answer is required to the remaining

allegations of paragraph 87 of Plaintiff’s Complaint, Defendant denies each allegation of

paragraph 81 and demands strict proof thereof.


                                                 29
       88.     The Plaintiff has performed all conditions, covenants, promises and obligations

required on its part to be performed in accordance with the Operating Agreement, except for any

conditions and covenants for which performance was excused or prevented by the Defendant.

       Answer:        Defendant denies the allegations of paragraph 88 of Plaintiff’s

Complaint and demands strict proof thereof.

        89.    The definition of property in Paragraph 1.9 of the Operating Agreement includes

any intangible property.

       Answer:        Defendant admits the allegations of paragraph 89 of Plaintiff’s

Complaint.

         90.   The inclusion of the broad term “intangible property” infers a much more expansive

interpretation than the items covered by the Illinois Trade Secret Act or the Federal Defend Trade

Secrets Act.

       Answer:        Defendant denies the allegations of paragraph 90 of Plaintiff’s

Complaint and demands strict proof thereof.

        91.    Black’s Law Dictionary (11th ed. 2019) defines “Intangible Property” as property

that lacks a physical existence. Examples include stock options and business goodwill.”

       Answer:        Defendant admits the allegations of paragraph 91 of Plaintiff’s

Complaint.

        92.    Thus, Property, as defined in the Operating Agreement, include such items as

customer relationships, business goodwill, business know-how, employee relationships, customer

and prospective customer lists and contracts, established processes, telephone numbers, contract

terms, pricing and profitability data, and the other items referenced herein that Jamie Warmbir

misappropriated for his own use.


                                               30
       Answer:            The allegations of paragraph 92 of Plaintiff’s Complaint constitute

legal conclusions and therefore Defendant neither admits nor denies same but demands strict

proof thereof. To the extent an answer is required to the allegations of paragraph 92 of

Plaintiff’s Complaint, Defendant denies each allegation of paragraph 92 and demands strict

proof thereof.

       93.       Paragraph 1.7 indicated that a Manager was only permitted to compete with

Mavidea in the event the intangible property interests of Mavidea under Section 5.3 were

respected. If that did not occur, Paragraph 1.7 suggests that the offending Manager should tender

the stock back to Mavidea of any new independent or competing venture, as well as account for

its income and profits.

       Answer:            Defendant denies the allegations of paragraph 93 of Plaintiff’s

Complaint and demands strict proof thereof.

       94.       The pre-separation and post-separation actions of Jamie Warmbir referenced herein

are contrary to the terms of 1.8, 5.3 and 5.4 of the Operating Agreement.

       Answer:            Defendant denies the allegations of paragraph 94 of Plaintiff’s

Complaint and demands strict proof thereof.

       95.       As such, Jamie Warmbir is in breach of the operating Agreement.

       Answer:            Defendant denies the allegations of paragraph 95 of Plaintiff’s

Complaint and demands strict proof thereof.

       96.       As a further proximate result of Jamie Warmbir’s wrongful conduct and breach of

the Operating Agreement, Plaintiff has been injured, irreparably and otherwise, and is threatened

with additional and ongoing injuries.

       Answer:            Defendant denies the allegations of paragraph 96 of Plaintiff’s


                                                 31
Complaint and demands strict proof thereof.

       WHEREFORE, Defendant, JAMIE WARMBIR, prays that Count III of Plaintiff’s

Complaint be stricken and dismissed with prejudice, and for such other and further relief as the

Court deems equitable and just.

                                            COUNT IV

               CIVIL CONSPIRACY AGAINST CHARLOTTE WARMBIR

       Count IV of Plaintiff’s Complaint makes no allegations against Defendant, JAMIE

WARMBIR, and therefore, Defendant, JAMIE WARMBIR makes no response to the same.

                                            COUNT V

 BREACH OF ILLINOIS TRADE SECRETS ACT AGAINST JAMIE WARMBIR AND
                     WARMBIR IT SOLUTIONS, LLC


       107.    Mavidea repeats and realleges each and every allegation contained in Paragraphs 1

through 56 of the Complaint as if set forth fully herein.

       Answer:         Defendant repeats and realleges his answers to paragraphs 1-56 as and

for his answers to paragraph 107 of Count V of Plaintiff’s Complaint.

       108.    Jamie Warmbir acquired the trade secrets by improper means, namely

misappropriating by copying/memorizing the trade secrets of Mavidea after his authority was

terminated.

       Answer:         Defendant denies the allegations of paragraph 108 of Plaintiff’s

Complaint and demands strict proof thereof.

       109.    Warmbir IT Solutions, LLC also acquired the trade secrets referenced herein by

improper means, namely by receiving the trade secrets from unauthorized party, Jamie Warmbir.

       Answer:         Defendant denies the allegations of paragraph 109 of Plaintiff’s



                                                 32
Complaint and demands strict proof thereof.

       110.    Jamie Warmbir and Warmbir IT Solutions, LLC used the information without the

consent of the owner, Mavidea.

       Answer:         Defendant denies the allegations of paragraph 110 of Plaintiff’s

Complaint and demands strict proof thereof.

       111.    By using the information, Jamie Warmbir and Warmbir IT Solutions, LLC have

caused injury to the Plaintiff. These wrongful actions have caused the following damages to

Mavidea:

               A)      The Defendants have caused at least eight customers to cancel their

contracts with the Plaintiff;

               B)      The Defendants have caused two employees to terminate their employment

with the Plaintiff and one employee to give his notice;

               C)       The Defendants have caused the Plaintiffs to incur additional labor costs

both on a short term and long term basis to mitigate the damages caused by Defendants’ wrongful

actions;

                D)     The Defendants have caused the Plaintiffs to not receive prospective

customer calls due to the theft of Plaintiff’s phone number by the Defendant;

                 E)     The Plaintiff and its Managers/Members have lost business other divisions

of the Company due to the immediate actions and attention required to mitigate damages caused

by the Defendants;

               F)      The Plaintiff has had to reassign its Managers to tasks related to mitigating

damages caused by the Defendants increasing its labor costs;

                G)     The Plaintiff has lost a significant amount of money in its valuation as a



                                                33
going concern;

                 H)     The Plaintiff has had to institute this legal action to collect damages due to

the wrongful refusal of the Defendant to pay the same. As a result, the Plaintiff has suffered a cost

related to the time value of money at its applicable borrowing rate;

                 I)     The Plaintiff has been required to hire attorneys to prosecute this claim, as

well as incur other costs related to the lawsuit;

                 J)     Additional Damages either unknown or still accumulating.

       Answer:          Defendant denies the allegations of paragraph 111 of Plaintiff’s

Complaint and demands strict proof thereof.

       112.      The Defendant’s wrongful acts are characterized by wantonness, malice, oppression

and other circumstances of aggravation. The pattern of conduct by the defendants were motivated

by more than mere ignorance or oversight, but by personal gain.

       Answer:          Defendant denies the allegations of paragraph 112 of Plaintiff’s

Complaint and demands strict proof thereof.

       WHEREFORE, Defendant, JAMIE WARMBIR, prays that Count V of Plaintiff’s

Complaint be stricken and dismissed with prejudice, and for such other and further relief as the

Court deems equitable and just.

                                            COUNT VI

    TORTIOUS INTERFERENCE WITH CONTRACTUAL RELATIONS AGAINST
           JAMIE WARMBIR AND WARMBIR IT SOLUTIONS, LLC

       113.      Mavidea repeats and realleges each and every allegation contained in Paragraphs 1

through 56 of the Complaint as if set forth fully herein.

       Answer:          Defendant repeats and realleges his answers to paragraphs 1-56 as and

for his answers to paragraph 113 of Count VI of Plaintiff’s Complaint.


                                                    34
       114.    Plaintiffs had valid and enforceable contracts with its customers that Jamie

Warmbir and Warmbir IT Solutions, LLC have either attempted to appropriate to themselves or

have appropriated to themselves.

       Answer:         Defendant denies the allegations of paragraph 114 of Plaintiff’s

Complaint and demands strict proof thereof.

       115.    Prior to any dates of termination, Plaintiff had performed the obligations under the

contracts and had a reasonable basis to receive the benefits described therein.

       Answer:         Defendant lacks sufficient information to admit or deny the allegations

of paragraph 115 of Plaintiff’s Complaint.

       116.    Jamie Warmbir had prepared and executed most of the contracts for the customers

of Mavidea while a Manager of Mavidea. He was aware of all customer contracts. Warmbir IT

Solutions, LLC, through the knowledge of its owner/manager, Jamie Warmbir, also had the same

knowledge.

       Answer:         Defendant admits that he prepared and executed contracts for some of

the customers of Mavidea while a Manager of Mavidea and that he was aware of the

contracts of some of Mavidea’s customers during the time that he was a Manager of Mavidea.

Further answering, Defendant denies that he prepared and executed most of the contracts

for the customers of Mavidea while he was a Manager of Mavidea or that he was aware of

all customer contracts. The remaining allegations of paragraph 116 of Plaintiff’s Complaint

constitute legal conclusions and therefore Defendant neither admits nor denies same but

demands strict proof thereof. To the extent an answer is required to the remaining

allegations of paragraph 116 of Plaintiff’s Complaint, Defendant denies each remaining

allegation of paragraph 116 and demands strict proof thereof.



                                                35
       117.    Defendant intentionally and without legal justification induced a breach of the

contract, thereby interfering with Plaintiff’s rights under the contracts.

       Answer:         Defendant denies the allegations of paragraph 117 of Plaintiff’s

Complaint and demands strict proof thereof.

       118.    The contracts were, in fact, subsequently terminated.

       Answer:         Defendant admits that certain customers of Mavidea have terminated

their contracts with Mavidea and become customers of Warmbir IT Solutions, LLC. Further

answering Defendant denies the remaining allegations of paragraph 118 of Plaintiff’s

Complaint and demands strict proof thereof.

       119.    As a result of Defendants’ wrongful conduct and the resulting terminations of the

contracts, the Plaintiff has suffered damages, and are suffering ongoing damages.

       Answer:         Defendant denies the allegations of paragraph 119 of Plaintiff’s

Complaint and demands strict proof thereof.

       WHEREFORE, Defendant, JAMIE WARMBIR, prays that Count VI of Plaintiff’s

Complaint be stricken and dismissed with prejudice, and for such other and further relief as the

Court deems equitable and just.

                                            COUNT VII

   TORTIOUS INTERFERENCE WITH PROSPECTIVE ECONOMIC ADVANTAGE
       AGAINST JAMIE WARMBIR AND WARMBIR IT SOLUTIONS, LLC


       120.    Mavidea repeats and realleges each and every allegation contained in Paragraphs 1

through 56 of the Complaint as if set forth fully herein.

       Answer:         Defendant repeats and realleges his answers to paragraphs 1-56 as and

for his answers to paragraph 120 of Count VII of Plaintiff’s Complaint.



                                                  36
       121.    Plaintiff reasonably expected to enter into a valid business relationship with the

businesses described on its confidential client tracking list.

       Answer:            Defendant denies the allegations of paragraph 121 of Plaintiff’s

Complaint and demands strict proof thereof.

       122.    Defendants, Jamie Warmbir and Warmbir IT Solutions, LLC had knowledge of

Plaintiff’s expectancy.

       Answer:            Defendant denies the allegations of paragraph 122 of Plaintiff’s

Complaint and demands strict proof thereof.

       123.    Defendants intentionally and unjustifiably interfered with Plaintiff’s expectancy by

directly and indirectly encouraging them to convert their business to Warmbir IT Solutions, LLC

and by the other acts described herein.

       Answer:            Defendant denies the allegations of paragraph 123 of Plaintiff’s

Complaint and demands strict proof thereof.

       124.    As a result of Defendants interference, Plaintiff failed to realize its expectancy on

these customers.

       Answer:            Defendant denies the allegations of paragraph 124 of Plaintiff’s

Complaint and demands strict proof thereof.

       125.    Defendants’ interference with Plaintiff’s expectancy was willful, wanton and

knowing.

       Answer:            Defendant denies the allegations of paragraph 125 of Plaintiff’s

Complaint and demands strict proof thereof.

       126.    As a result of Defendants’ wrongful interference with Plaintiff’s expectancy,

Plaintiff has suffered damages in an amount to be determined through discovery and at the time of



                                                  37
trial, but in an amount to exceed $2,778,413.00.

       Answer:         Defendant denies the allegations of paragraph 126 of Plaintiff’s

Complaint and demands strict proof thereof.

       WHEREFORE, Defendant, JAMIE WARMBIR, prays that Count VII of Plaintiff’s

Complaint be stricken and dismissed with prejudice, and for such other and further relief as the

Court deems equitable and just.

                    DEFENDANT JAMIE WARMBIR’S
   FIRST AFFIRMATIVE DEFENSE TO COUNT I OF PLAINTIFF’S COMPLAINT

       NOW COME the DEFENDANT, JAMIE WARMBIR (“Defendant”), by and through his

attorneys, Cox & Fulk, LLC, and for his First Affirmative Defense to Count I of Plaintiff’s

Complaint, states as follows:

       1.      Plaintiff, MAVIDEA TECHNOLOGY GROUP, LLC (“Plaintiff” or “Mavidea”),

brings Count I of its Complaint for alleged violation of the Federal Defend Trade Secrets Act based

upon its allegations that Defendant and/or Warmbir IT Solutions, LLC misappropriated the trade

secrets of Mavidea.

       2.      Specifically, Mavidea alleges that Defendant and/or Warmbir IT Solutions, LLC

misappropriated the identity, pricing terms, contract lengths and services included for each

customer of Mavidea.

       3.      As of the time that Defendant resigned as a Manager of Mavidea, Mavidea’s clients

came from multiple industries throughout the central Illinois area.

       4.      As of the time that Defendant resigned as a Manager of Mavidea, the identity of

Mavidea’s customers were readily ascertainable by any individual in the IT industry through

proper means without access to Mavidea’s customer list.




                                                38
       5.      As of the time that Defendant resigned as a Manager of Mavidea, competing IT

businesses could identify Mavidea’s customers by conducting internet searches, mass mailings,

reviewing phone books or online directories.

       6.        As of the time that Defendant resigned as a Manager of Mavidea, Mavidea’s

pricing terms were standard within the IT industry in central Illinois.

       7.      As of the time that Defendant resigned as a Manager of Mavidea, the pricing terms

for IT services provided by Mavidea were within the common range charged by IT providers for

those services within the IT industry in central Illinois.

       8.        As of the time that Defendant resigned as a Manager of Mavidea, the specific IT

practices, procedures and services provide by Mavidea to its IT clients were industry standard

practices, procedures and services taught by third-party vendors.

       9.      Specifically, as of the time that Defendant resigned his position as Manager of IT,

Mavidea utilized IT practice, procedures and services taught by third-party entities such as

Trumethods via a subscription service.

       10.     Accordingly, as of the time that Defendant resigned his position as Manager of IT,

other IT providers in the central Illinois area could learn the practices, procedures and services

provided by Mavidea to its IT clients by paying to learn those practices, procedures and services

from the same third-party vendors who taught them to Mavidea.

       11.       As of the time that Defendant resigned as a Manager of Mavidea, the contract

lengths of Mavidea’s IT clients were accessible to any employee of Mavidea.

       12.     If approached, Mavidea’s IT clients were free to indicate to any third-party the

duration of each client’s existing contract with Mavidea.

       13.     The Defend Trade Secrets Act (18 U.S.C. §1832) which amended the Economic



                                                 39
Espionage Act to add a federal civil cause of action, among other things, defines “trade secret” to

include all forms and types of financial, business or economic information, including patterns,

plans, compilations, methods, techniques, processes, procedures or programs, if (A) the owner

thereof has taken reasonable measures to keep such information secret, and (B) the information

derives independent economic value, actual or potential, from not being generally known to, and

not being readily ascertainable through proper means by, the public.

       14.     Accordingly, the identity, pricing terms, contract lengths and services included for

each IT customer of Mavidea do not constitute trade secrets within the meaning of the Defend

Trade Secrets Act (18 U.S.C. §1832)

       WHEREFORE, DEFENDANT, JAMIE WARMBIR, Individually, hereby prays that

COUNT I of the Complaint filed by Plaintiff, MAVIDEA TECHNOLOGY GROUP, LLC, be

stricken and dismissed with prejudice, and for such other and further relief as the Court deems

equitable and just.

                    DEFENDANT JAMIE WARMBIR’S
   FIRST AFFIRMATIVE DEFENSE TO COUNT V OF PLAINTIFF’S COMPLAINT

       NOW COME the DEFENDANT, JAMIE WARMBIR (“Defendant”), by and through his

attorneys, Cox & Fulk, LLC, and for his First Affirmative Defense to Count V of Plaintiff’s

Complaint, states as follows:

       1.      Plaintiff, MAVIDEA TECHNOLOGY GROUP, LLC (“Plaintiff” or “Mavidea”),

brings Count V of its Complaint for alleged violation of the Illinois Trade Secrets Act based upon

its allegations that Defendant and/or Warmbir IT Solutions, LLC misappropriated the trade secrets

of Mavidea.




                                                40
       2.      Specifically, Mavidea alleges that Defendant and/or Warmbir IT Solutions, LLC

misappropriated the identity, pricing terms, contract lengths and services included for each

customer of Mavidea.

       3.      As of the time that Defendant resigned as a Manager of Mavidea, Mavidea’s clients

came from multiple industries throughout the central Illinois area.

       4.      As of the time that Defendant resigned as a Manager of Mavidea, the identity of

Mavidea’s customers were readily ascertainable by any individual in the IT industry through

proper means without access to Mavidea’s customer list.

       5.      As of the time that Defendant resigned as a Manager of Mavidea, competing IT

businesses could identify Mavidea’s customers by conducting internet searches, mass mailings,

reviewing phone books or online directories.

       6.        As of the time that Defendant resigned as a Manager of Mavidea, Mavidea’s

pricing terms were standard within the IT industry in central Illinois.

       7.      As of the time that Defendant resigned as a Manager of Mavidea, the pricing terms

for IT services provided by Mavidea were within the common range charged by IT providers for

those services within the IT industry in central Illinois.

       8.        As of the time that Defendant resigned as a Manager of Mavidea, the specific IT

practices, procedures and services provide by Mavidea to its IT clients were industry standard

practices, procedures and services taught by third-party vendors.

       9.      Specifically, as of the time that Defendant resigned his position as Manager of IT,

Mavidea utilized IT practices, procedures and services taught by third-party entities such as

Trumethods via a subscription service.




                                                 41
           10.    Accordingly, as of the time that Defendant resigned his position as Manager of IT,

other IT providers in the central Illinois area could learn the practices, procedures and services

provided by Mavidea to its IT clients by paying to learn those practices, procedures and services

from the same third-party vendors who taught them to Mavidea.

           11.      As of the time that Defendant resigned as a Manager of Mavidea, the contract

lengths of Mavidea’s IT clients were accessible to any employee of Mavidea.

           12.    If approached, Mavidea’s IT clients were free to indicate to any third-party the

duration of each client’s existing contract with Mavidea.

           13.    Pursuant to 765 ILCS 1065/2(d), “Trade Secret” is defined as:

           “information, including but not limited to, technical or non-technical data, a
           formula, pattern, compilation, program, device, method, technique, drawing,
           process, financial data, or list of actual or potential customers or suppliers, that:

                       (1) is sufficiently secret to derive economic value, actual or potential,
                           from not being generally known to other persons who can obtain
                           economic value from its disclosure or use; and

                       (2) the subject of efforts that are reasonable under the circumstances to
                           maintain its secrecy or confidentiality.

           14.    Accordingly, the identity, pricing terms, contract lengths and services included for

each IT customer of Mavidea do not constitute trade secrets within the meaning of 765 ILCS 1065

et seq..

           WHEREFORE, DEFENDANT, JAMIE WARMBIR, Individually, hereby prays that

COUNT V of the Complaint filed by Plaintiff, MAVIDEA TECHNOLOGY GROUP, LLC, be

stricken and dismissed with prejudice, and for such other and further relief as the Court deems

equitable and just.




                                                    42
Dated: June 2, 2020
                                   JAMIE WARMBIR,

                                   Defendant


                                   /s/ A. Christopher Cox________________




A. Christopher Cox
ARDC# 6296142
Cox & Fulk, LLC
202 North Center Street
Bloomington, IL 61701
(309) 828-7331
christophercox@cxflegal.com




                              43
                                     Certificate of Service


        The undersigned, an attorney, hereby certifies that on the 2nd day of June, 2020, a true
and correct copy of the foregoing Notice of Filing was electronically served for filing and served
on the persons shown below as follows:


       Jason Bartell                 Michael Powell
       10 E. Main St.                207 W. Jefferson St.
       Champaign, IL 61820           Ste. 602
       jbartell@bartellpowell.com    Bloomington, IL 61701
                                     mpowell@bartellpowell.com

( )    I served this notice by delivering a copy personally to each person to whom it is directed.

()     I served this Notice by mailing a copy to each person to whom it is directed and
       depositing the same in the U. S. Mail at Bloomington, Illinois, with proper postage.

( )    I served this notice by faxing a copy to each person to whom it is directed from (309)
       827-7423.

( X ) I served this notice by emailing a PDF copy to each person to whom it is directed from
      the email address of christophercox@cfxlegal.com

Date: June 2, 2020
                                                                    /s/A. Christopher Cox


A. Christopher Cox
ARDC # 6296142
Cox & Fulk, LLC
202 North Center Street
Bloomington, IL 61701
(309) 828-7331
christophercox@cfxlegal.com
